DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Fig.1 & Fig. 3 plate-shaped member (11) and heat discharge part (16) reference the same structure;
Fig. 2 heat receiving part (15) and heat receiving plate (101) reference the same structure;  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following:
a linear first wick member, claim 1
a linear second wick member, claim 1
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-8, 10-11, 13-14, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the linear member of the second wick member” and “the linear member of the first wick member”.  It is unclear what “a linear wick member” is.  Claim 1 states that a “wick structure” is made up of “wick parts” and “wick parts” have a “linear wick member”, however “linear wick members” are not defined and it is difficult to ascertain how it is differentiated from a “wick part”.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes the claim will be interpreted as a linear member being a structure which forms a wick. 
The remaining claims are rejected insofar as being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (JP 2005/180871, hereafter Kawahara, previously cited) in view of Dussinger et al. (US 2002/0050341, previously cited) and Ahamed et al. (US 20160018165, hereafter Ahamed).
Regarding claim 1,  Kawahara teaches a vapor chamber (Fig. 1, vapor chamber 1) comprising:
a container (Fig. 1, container 2) having a cavity that is hollow (Annotated Fig. 1, cavity is a hollow space), the container being formed of one plate-shaped member (Annotated Fig. 1, plate-shaped member);

    PNG
    media_image1.png
    235
    465
    media_image1.png
    Greyscale
 
Annotated Figure 1
	a working fluid enclosed in the cavity (Annotated Fig. 1, working fluid 3 is within the cavity); and
	a wick structure provided in the cavity (Fig. 1, para [0014], “the wicks 5A and 5B”) wherein
	the wick structure includes a first wick part (Fig. 1, wick 5B) extending from a heat receiving section (Fig. 2, evaporation section 6) to a heat discharge section (Fig. 2, evaporation side 8, para [0015], the wick 5B is in communication with wick 5A, and extends from the evaporation side 6 to condensing side 8, Fig. 5 wick 5B and 5A overlap, para [0022], this overlap occurs between the heat insulating section 7 and evaporation section 6) and having a linear first wick member (Fig. 1, para [0014], wick 5B is in a linear orientation and is disposed  on first wick member [#100 mesh]) , and a second wick part (Fig. 1, wick 5A) provided to heat receiving section (Fig. 2, wick 5A is disposed in evaporation unit side 6) and having a linear second wick member using a linear member (Fig. 1, para [0013] wick 5A is in a linear orientation and is disposed on a second wick member [#200 mesh]), and
	an average diameter of the linear second wick member is smaller than the average diameter of the linear first wick member (Fig. 2, the diameter of wick 5A is smaller than the diameter of wick 5B), or
	an aperture dimension of the second wick part is smaller than an aperture dimension of the first wick part (para [0013-0014], wick 5B is a #100 mesh, and wick 5A is a #200 mesh, indicating that wick 5B has a larger aperture dimension).
Kawahara fails to disclose the container being formed of one plate-shaped member and another plate-shaped member facing the one plate-shaped member, the one plate shaped member and the other plate-shaped member being layered on each other.
However, Dussinger teaches the container (Fig. 1, flat heat pipe 10) being formed of one plate-shaped member (Fig. 1, cover plate 12) and another plate-shaped member (Fig. 1, contact plate 14) facing the one plate-shaped member, the one plate shaped member and the other plate-shaped member being layered on each other (Fig. 1, cover plate 12 is layered on contact plate 14).  
Therefore, the container being formed of one-plate shaped member and another plate-shaped member facing the one plate-shaped member, the one plate shaped member and the other plate-shaped member being layered on each other would be obvious to one of ordinary skill in the art before the effective filing date of the invention, because it would amount to nothing more than a known construction of a flat plate type vapor chamber (para [0014] “This is a conventional method of constructing a heat pipe, and is well understood in the art of heat pipes.”)
Kawahara as modified above does not teach the heat receiving section has a structure in which the first wick part and the second wick part are layered in an overlapping manner, and the heat discharge section has a structure in which only the first wick part is disposed and the second wick part is not disposed.
However, Ahamed teaches the heat receiving section (Fig. 3b, evaporating portion 3) has a structure (Annotated Fig. 3b, a structure of the heat receiving section, the structure of the heat receiving section of Ahamed is a structure in the same manner as how the first wick part of the Applicant is disposed on a structure) in which the first wick part (Fig. 3b, second wick 12) and the second wick part (Fig. 3b, first wick 11) are layered in an overlapping manner (Fig. 3b, first wick 11 is layered on top of second wick 12) and the heat discharge section has a structure in which only the first wick part is disposed and the second wick part is not disposed (Annotated Fig. 3b, second wick 12 is disposed on the structure of the heat receiving section and first wick 11 is not).

    PNG
    media_image2.png
    207
    343
    media_image2.png
    Greyscale

Annotated Figure 3b
Therefore, in view of Ahamed, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat receiving section to where the second wick part is layered over the first wick part in an overlapping manner, and the first wick part is disposed on a structure in the discharge section and the second wick part is not disposed on a structure in the discharge section so that the working fluid can be returned efficiently to the evaporating portion (para [0057]-[0058], capillary pressure of the separate evaporating and condensation sections can be controlled independently and the material used for the wicks can be different allowing for enhanced heat transfer capacity and efficient working fluid movement).  
In regards to claim 3, Kawahara further teaches in another embodiment wherein a plurality of the linear second wick members are layered on each other to form the second wick part (Fig. 6, wick 5B, a plurality of wick 5B are layered on each other). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a vapor chamber wherein a plurality of second wick members are layered on each other to form the second wick part.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).
In regards to claim 11, Kawahara further teaches wherein the aperture dimension of the linear second wick member is smaller by 20% or more and 70% or less than the aperture of the linear first wick member (para [0013-0014] #200 mesh [second wick member] has an aperture of 74microns #100 mesh [first wick member] has an aperture of 149microns).
In regards to claim 13, Kawahara further teaches wherein the aperture dimension of the linear second wick member is smaller by 20% or more and 70% or less than the aperture of the linear first wick member (para [0013-0014] #200 mesh [second wick member] has an aperture of 74microns #100 mesh [first wick member] has an aperture of 149microns).
In regards to claim 14, Kawahara further teaches wherein each of the linear first wick member and the linear second wick member is a metal mesh (para [0013-0014], the mesh of first wick member and second wick member can be composed of copper particles).
In regards to claim 16, Kawahara further teaches wherein each of the linear first wick member and the linear second wick member is a metal mesh (para [0013-0014], the mesh of first wick member and second wick member can be composed of copper particles).
Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (JP 2005/180871, hereafter Kawahara, previously cited) in view of Dussinger et al. (US 2002/0050341, previously cited), Ahamed et al. (US 20160018165, hereafter Ahamed), with regards to claim 1, and in further view of Paschkewitz (US 2014/0202665, previously cited).
In regards to claim 5, Kawahara in view of Dussinger does not teach wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a body to be cooled that is thermally connected to the heat receiving section.
However, Paschkewitz teaches wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a cooling object that is thermally connected to the heat receiving part (para [0040] “the surface area of the evaporator wick in contact with the internal surface is approximately [i.e. +/-5%] equal to or greater than, the surface area of the heat producing device in contact with the external surface).
Therefore, in view of Paschkewitz, it would have been obvious to one of ordinary skill in the arts at the time before the effective filing date of the invention to modify Kawahara in view of Dussinger’s vapor chamber wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a cooling object that is thermally connected to the heat receiving part so that the extent of the capillary wicking is maximized (para [0040]). 
In regards to claim 7, Kawahara in view of Dussinger does not teach wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a body to be cooled that is thermally connected to the heat receiving section.
However, Paschkewitz teaches wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a cooling object that is thermally connected to the heat receiving part (para [0040] “the surface area of the evaporator wick in contact with the internal surface is approximately [i.e. +/-5%] equal to or greater than, the surface area of the heat producing device in contact with the external surface).
Therefore, in view of Pashkewitz, it would have been obvious to one of ordinary skill in the arts at the time before the effective filing date of the invention to modify Kawahara in view of Dussinger’s vapor chamber wherein an area of the second wick in part in a plan view is larger by 2% or more and 60% or less than an area in a plan view of a cooling object that is thermally connected to the heat receiving part so that the extent of the capillary wicking is maximized (para [0040]). 
Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (JP 2005/180871, hereafter Kawahara, previously cited) in view of Dussinger et al. (US 2002/0050341, previously cited), Ahamed et al. (US 20160018165, hereafter Ahamed), with regards to claim 1, and in further view of Sasaki (WO 2017115771: corresponding US publication US 2018/0306523, previously cited).
In regards to claim 8, Kawahara in view of Dussinger does not teach wherein the average diameter of the linear second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear first wick member.
However, Sasaki discloses wherein the average diameter of the linear second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear first wick member (para [0028] “ the length of the second wick part in the lengthwise direction of the flat container is 2% to 50% of the sum of the length of the first wick part and the length of the second wick part”).
Therefore, in view of Sasaki, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Kawahara in view of Dussinger’s first wick member and second wick member to wherein the average diameter of the linear second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear first wick member so that thermal resistance can be reduced while improving maximum heat transport amount (para [0029]).
In regards to claim 10, Kawahara in view of Dussinger does not teach wherein the average diameter of the linear second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear first wick member.
However, Sasaki discloses wherein the average diameter of the linear second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear first wick member (para [0028] “ the length of the second wick part in the lengthwise direction of the flat container is 2% to 50% of the sum of the length of the first wick part and the length of the second wick part”).
Therefore, in view of Sasaki, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Kawahara in view of Dussinger’s first wick member and second wick member to wherein the average diameter of the linear second wick member is smaller by 30% or more and 70% or less than the average diameter of the linear first wick member so that thermal resistance can be reduced while improving maximum heat transport amount (para [0029]).
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 06/28/2022, with respect to drawing objections have been fully considered and are partially persuasive.  The Objections to the drawing with regards to the following have been withdrawn:
“Fig. 1 heat receiving part (15) and cooling object (100) reference the same structure”;
 “the second wick part is layered on the first wick part”, claim 2;
“a linear member”, claim 1, pursuant amendments;
Applicant's arguments filed 06/28/2022 with regards to drawing objections have been fully considered but they are not persuasive. On page 6, Applicant argues that “heat receiving part (15)” and “heat receiving plate (101)” do not reference the same structure in Fig. 2.  However, in Figure 2 it appears that reference number 15 and 11 both point to a surface of the same structure or are referencing the same structure, and reference number 15 and reference number 101 are referencing the same structure.   Figures need clear indication of what structure is being referenced by a reference number.  For example, first wick part 21 is clearly indicated in Fig. 2 with a reference number and a line that points to the middle of the structure (See Applicant’s Annotated Fig. 2).  Applicant is advised to clearly indicate which part the reference number is pointing out to avoid confusion when it appears multiple reference numbers are being used to indicate the same structure.

    PNG
    media_image3.png
    399
    642
    media_image3.png
    Greyscale

Annotated Applicant’s Figure 2
On page 6, Applicant argues that “plate-shaped member (11)” and “heat discharge part (16)” do not reference the same structure in Fig. 1.  However, there is no indication in the Figures that reference number 16 is referencing a section, also in the figure, it appears that reference number 11 and 16 are the same surface of the same structure.  Figures need clear indication of what structure is being referenced by a reference number.
On page 7, Applicant argues that “first wick member” and “second wick member” are shown because they are a part of “first wick part”.  However, 37 CF 1.83(a) states that every feature of the invention specified in the claims must be shown, and Fig. 1-3 fail to even reference a “linear wick member” of the “first wick part” and the “second wick part”.  A “linear wick member” needs to be clearly indicated and differentiated from a “wick part” in the figures.
Applicant’s arguments, see page 8, filed 06/28/2022, with respect to Claim Interpretation under 35 USC 112(f) have been fully considered and are persuasive pursuant amendments.  The Claim Interpretation under 35 USC 112(f) of “heat receiving part”, “heat discharging part” and “cooling object” have been withdrawn. 
Applicant’s arguments, see page 8, filed 06/28/2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 1 with regards to “the other plate-shaped member” has been withdrawn. 
Applicant's arguments filed 06/28/2022, with respect to 35 USC 112(b) have been fully considered but they are not persuasive. The Applicant has amended the claims to read as “a linear first wick member” and “a linear second wick member”.  However, it is still unclear as to what a “linear wick member” is.  Claim 1 does not state what a “linear wick member” is, only that it is a part of the “wick part” that makes up the “wick structure”.  Please, see 35 USC 112(b) rejection pertaining to “a linear first wick member” and “a linear second wick member” of  claim 1 above.
Applicant’s arguments with respect to 35 USC 103, claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763